Citation Nr: 1449277	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include residuals of intestinal amebiasis and lactose intolerance. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran submitted a service connection claim for intestinal amebiasis in April 2009.  When this issue was adjudicated by the RO and subsequently certified to the Board, it was styled accordingly.  As reflected on the title page of this decision, the Board has recharacterized the issue as that of service connection for a gastrointestinal disorder, to include intestinal amebiasis and lactose intolerance, in accordance with the Court's ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim); see Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2013). 
 
Regarding the service connection claim for tinnitus, the RO issued a statement of the case in December 2013 that addressed this issue.  While the Veteran did not submit a VA Form 9, he nevertheless perfected his appeal by timely expressing his disagreement with the decision and by submitting additional favorable medical evidence in December 2013.  See 38 C.F.R. § 20.202.  The Board finds that this submission serves to perfect the Veteran's appeal as to this issue, and therefore the Board takes jurisdiction over it.  See 38 C.F.R. § 19.35.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have any current residuals of intestinal amebiasis.

2.  The preponderance of the evidence shows that the Veteran's currently diagnosed lactose intolerance is not etiologically related to service or to any event of service origin. 

3.  Competent and credible evidence shows that the Veteran experienced tinnitus during and since service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, to include residuals of intestinal amebiasis and lactose intolerance, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As the Board grants service connection for tinnitus in this decision, no discussion of VA's duties to notify and assist is necessary with respect to that issue.  Regarding the issue of entitlement to service connection for a gastrointestinal disorder, a discussion of VA's compliance with the notice and assistance provisions follows.  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided by a letter issued in May 2009.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, post-service VA treatment records, a private treatment note, a medical article, information from various internet sources, a VA examination report with two addendum opinions, and lay evidence.  The Board notes that when the Veteran authorized VA to obtain relevant private treatment records, he only identified the May 19, 2009 private treatment note as being relevant, and this identified note has been associated with his claims file.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional relevant evidence has been identified by the Veteran. 

The Veteran was afforded a pertinent VA examination in November 2009, with VA addendum opinions submitted in April 2010 and September 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The November 2009 examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  Moreover, the examination report is supplemented by April 2010 and September 2010 addendum opinions that reflect review of, and generally address, the articles and online information submitted by the Veteran in January 2010, March 2010, and April 2010.  The examination report and addendum opinions are based on a review of the claims file and medical records, and include a sufficient explanation to justify their conclusions.  Therefore, the Board finds that the examination report and addendum opinions of record are adequate to decide the appeal, and further examination is not necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 
 
As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed under 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.  However, as neither intestinal amebiasis nor lactose intolerance is among the chronic diseases listed at 38 C.F.R. § 3.309(a), these provisions do not apply in this case. 

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  However, the presumption of service connection based on herbicide exposure only applies to the specific diseases listed under 38 C.F.R. §  3.309(e), and neither intestinal amebiasis nor lactose intolerance is enumerated on that list.  Therefore, the presumption based on herbicide exposure does not apply in this case. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Analysis - Gastrointestinal Disorder

The Veteran asserts that his current gastrointestinal disorder is either a continuation of the intestinal amebiasis with which he was diagnosed during service, or was caused by the intestinal amebiasis, or was caused by consumption of milk contaminated with Agent Orange. 

The Veteran August 1965 report of medical history and report of medical examination on entrance into service did not contain any notation of a gastrointestinal disorder.  The Veteran's service treatment records reflected that he complained of stomach cramps and diarrhea in April 1967, and an impression of dysentery was noted.  A May 1967 report included a diagnosis of intestinal amebiasis, and noted that the Veteran had spent six days in a hospital or infirmary as a result of this condition.  On the Veteran's September 1967 report of medical history at separation from active service, he reported the diagnosis of intestinal amebiasis.  The corresponding September 1967 report of medical examination did not contain any notation of residuals or of any other gastrointestinal disorder. 

VA treatment records do not reflect any treatment for a gastrointestinal disorder.  A private treatment note from May 2009 included a diagnosis of lactose intolerance/diarrhea.  No other private treatment records were identified by the Veteran as pertinent to the claim. 

In November 2009, the Veteran was afforded a VA examination.  The examiner, a staff physician, noted the Veteran's history and his report of experiencing a sensitive stomach ever since service.  The examiner also noted the Veteran's report that he had not received any follow-up treatment for intestinal amebiasis since service, and that his only treatment had consisted of taking over-the-counter medications such as Tums.  The examiner noted the recent use of a prescription medication to address the Veteran's lactose intolerance, with good results.  She also reviewed a June 2009 private colonoscopy report that revealed a 'diminutive polyp' in the hepatic flexure (which had been biopsied), but otherwise showed a normal colon.  On examination, the examiner concluded that there was no evidence of current intestinal amebiasis or dysentery.  She determined that the intestinal amebiasis from April 1967 had been treated and had resolved.  

In January 2010, the Veteran submitted a medical article published in April 2009 that discussed the development of functional gastrointestinal disorders after Giardia lamblia infection.  The Veteran also submitted general information from various internet sources regarding dysentery, including the assertion that dysentery could cause lactose intolerance.  A paragraph from an unknown source stated that lactose intolerance was associated with Giardia infections.  In March 2010, the Veteran submitted additional online information regarding the association between Giardia infections and the development of lactose intolerance.  

In April 2010, the VA examiner who had performed the November 2009 VA examination submitted an addendum opinion in which she concluded that there was no relationship between the amebiasis that the Veteran had in service and his current lactose intolerance.  She stated that she had reviewed the claims file and the new information submitted by the Veteran.  She noted that the information submitted by the Veteran was specific for Giardiasis, which was caused by a different protozoan parasite whose mode of action was different than that of the parasite causing amebiasis.  She confirmed that she had conducted her own review of the medical literature, and that it did not reveal any association between amebiasis and lactose intolerance.  The examiner also restated that the Veteran's amebiasis had been treated and had resolved in service, and that his lactose intolerance was not diagnosed until several decades later. 

In April 2010, the Veteran submitted a printout of a webpage from the "Viet Nam Veterans of America Mesquite, Nevada, Chapter 993," which asserted that between 1965 and 1972, milk in Vietnam was contaminated by Agent Orange.

In September 2010, a different VA examiner submitted an addendum opinion.  Her opinion reflected review of the pertinent medical records, the articles submitted by the Veteran, her own review of the up-to-date medical literature, and the available test results and November 2009 examination report.  She agreed with the first VA examiner's April 2010 addendum opinion concluding that there was no relationship between the amebiasis experienced by the Veteran in service and his later diagnosis of lactose intolerance.  Addressing the April 2010 internet information submitted by the Veteran, the examiner stated that she could not form an opinion regarding whether milk in Vietnam had been contaminated with Agent Orange without resorting to mere speculation. 

The preponderance of the evidence weighs against a finding of any current residuals of intestinal amebiasis.  While the Veteran's service treatment records clearly document the occurrence of this condition in April and May of 1967, and while the Veteran noted this condition on his report of medical history at separation from active service, his separation examination report did not include any indication of residuals of this condition, nor of any other gastrointestinal disorder.  Moreover, on VA examination in November 2009, the examiner reviewed the results of a June 2009 colonoscopy report and concluded that there was no presence of any intestinal amebiasis or dysentery, and that the Veteran's intestinal amebiasis had been treated in service and had resolved.  While the Veteran reported experiencing a sensitive stomach since service that he had treated with over-the-counter medications, he also stated that he had not received any follow-up treatment for intestinal amebiasis since service.  As this condition requires medical testing to diagnose, the confirmation of its presence (or absence) is a medical determination, and a lay person is not competent to provide a self-diagnosis.  As such, the Veteran has not provided any competent evidence of active intestinal amebiasis with which to rebut the VA examiner's medical determination.  

The preponderance of the evidence also weighs against a finding that the Veteran's prior intestinal amebiasis in service in 1967 caused his current lactose intolerance.  Two VA examiners (in April 2010 and September 2010) submitted medical opinions stating that they had reviewed the current medical literature, and that it did not reveal any association between intestinal amebiasis and lactose intolerance.  The April 2010 examiner addressed the fact that most of the online material submitted by the Veteran, including the medical article from April 2009, was specific for Giardiasis, which was caused by a different protozoan parasite whose mode of action was different than that of the parasite causing amebiasis.  In other words, most of the material from the online sources was not relevant to the Veteran's specific condition. 
            
The Board finds that any determination as to a correlation between intestinal amebiasis and lactose intolerance requires medical expertise, and cannot be proven through lay statements alone.  Thus, the Veteran's statement expressing his own belief that these two conditions are related is not competent because the Veteran is not shown to have the required medical background.  The only other evidence supporting this posited correlation is the medical article and other information obtained from various websites.  However, evidence that is speculative, general or inconclusive in nature is not sufficient to substantiate a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, treatise evidence generally is insufficient unless it is accompanied by a medical opinion that favorably applies the principles of the article to the specific facts of the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, a medical article or treatise, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay opinion.  Id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, because the medical article and information from various websites is general in nature and is not accompanied by an opinion from a medical professional, it is not sufficient to support the claim.  See id.  

Regarding the online information from the "Viet Nam Veterans of America Mesquite, Nevada, Chapter 993," which asserted that milk in Vietnam was contaminated with Agent Orange, the Board finds that this is a moot issue.  Indeed, as discussed above, VA regulations provide that any Veteran who set foot in Vietnam during the prescribed period is presumed to have been exposed to Agent Orange.  Thus, the VA examiner's September 2010 statement that she could not provide an opinion as to whether milk was contaminated with Agent Orange is irrelevant, because Agent Orange exposure is already presumed for those Veterans who served in Vietnam.  Rather, the critical question in this case is whether Agent Orange exposure causes lactose intolerance.  This condition is not listed under 38 C.F.R. § 3.309(e) as one of the diseases for which service connection may be granted presumptively as due to Agent Orange exposure.  Moreover, other than the Veteran's bare assertion that milk contaminated with Agent Orange caused his lactose intolerance (which is not competent because he is not shown to have the expertise necessary to trace this etiological link), he has provided no other competent evidence of a connection.  The information from the Viet Nam Veterans of America Mesquite only asserted the proposition of the contaminated milk, it did not assert that there was a causal relationship between Agent Orange exposure and lactose intolerance.

The VA examiners noted the Veteran's report of experiencing a sensitive stomach ever since service.  However, they found that the lack of follow-up treatment for intestinal amebiasis and the lack of treatment other than use of over-the-counter medications for several decades after service constituted additional compelling evidence to support the conclusion that the Veteran's gastrointestinal disorder had resolved in service and was unrelated to his current lactose intolerance, which was first diagnosed in May 2009.  The Board also finds that the lack of treatment for a gastrointestinal disorder between 1968 and 2009, other than use of over-the-counter antacids, as confirmed by the Veteran's own report of medical history, further weighs against the claim.  

In this case, the evidence is not so evenly balance so as to allow for the application of the benefit of the doubt doctrine.  As the evidence preponderates against the Veteran's claim, service connection for a gastrointestinal disorder is not warranted. 

Analysis - Tinnitus

The Veteran asserts that he was exposed to loud noise during service, and that his tinnitus onset in service and has continued since that time.  Specifically, he reported being exposed to loud noise from explosions and artillery, particularly from 105 mm Howitzers, without any hearing protection while serving in Vietnam.  He stated that he is currently employed as a technical illustrator, that he has worked in this position for 30 years, and that he has not been exposed to noise during this post-service employment.   

The Court has held that in some circumstances, a layperson may opine on questions of diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements regarding tinnitus, if found to be credible, are competent and sufficient to establish existence of the disability during service, regardless of the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(b).  In this case, the Veteran has consistently reported throughout the appeal period that his tinnitus began in service and has continued since that time.  The Board finds the Veteran's assertions as to the onset and duration of tinnitus to be credible.  

Moreover, in July 2014, the Veteran's private audiologist submitted a letter discussing the Veteran's history of acoustic trauma in service and opining that his current tinnitus is at least as likely as not related to service.  Given that the Veteran has competently and credibly reported experiencing tinnitus in service and since service, and given that a private audiologist has determined that there is a positive nexus between the Veteran's current tinnitus and his in-service noise exposure, the Board concludes that entitlement to service connection for tinnitus is warranted.









ORDER

Service connection for a gastrointestinal disorder, to include residuals of intestinal amebiasis and lactose intolerance, is denied. 

Service connection for tinnitus is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


